In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00190-CV
        ___________________________

IN THE INTEREST OF F.H. AND I.H., CHILDREN



     On Appeal from the 355th District Court
             Hood County, Texas
          Trial Court No. P2020008


     Before Kerr, Birdwell, and Womack, JJ.
    Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      The Texas Department of Family and Protective Services (Department) filed a

petition to terminate the parent–child relationships between S.B. (Mother) and R.H.

(Father) and their children F.H. and I.H.1 After conducting a final hearing, the trial

court granted the petition, terminating Father’s and Mother’s parental rights under

Family Code Section 161.001(b) based on, among other grounds, endangerment and

the children’s best interests. See Tex. Fam. Code Ann. § 161.001(b)(1)–(2). The trial

court awarded permanent managing conservatorship of both children to the

Department. Mother timely appealed from the trial court’s order of termination.2

      Mother’s appointed appellate counsel has filed a brief asserting that her appeal

is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967);

see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental-rights termination cases). The brief

meets the Anders requirements by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal.

Mother was provided with the opportunity to obtain a copy of the appellate record




      1
        In a termination-of-parental-rights case, we use aliases for the names of the
children and their parents. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App.
P. 9.8(b)(2).
      2
       Father did not appeal the trial court’s termination of his parental rights.


                                            2
and to file a pro se response, and she did so, but her pro se response presents no

arguable appellate grounds. The Department has declined to file a response.

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays

v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). We also

consider the Anders brief itself and any pro se response. In re K.M., No. 02-18-00073-

CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet. denied)

(mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig.

proceeding).

      We have carefully reviewed counsel’s brief, Mother’s pro se response, and the

appellate record. Finding no reversible error, we agree with counsel that this appeal is

without merit.3 See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re

D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied). Therefore, we

affirm the trial court’s order terminating Mother’s parental rights to F.H. and I.H.


      3
        Mother’s counsel set out five potential issues in the Anders brief, challenging
the trial court’s judgment terminating her parental rights under the endangering-
environment, court-order, and best-interest grounds, see Tex. Fam. Code Ann.
§ 161.001(b)(1)(D), (O), (2), and raising ineffective assistance of counsel and denial of
a jury trial. Mother’s pro se response included these last two issues, as well as
sufficiency-of-the-evidence and jurisdictional complaints. After a full review of these
potential issues and the record, we agree with counsel that there is no arguable basis
on which to reverse the trial court’s judgment.

                                           3
      Counsel filed a motion to withdraw, but the record does not show good cause

for withdrawal independent from counsel’s conclusion that the appeal is frivolous. See

In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016); In re C.J., 501 S.W.3d 254, 255 (Tex.

App.—Fort Worth 2016, pets. denied). Accordingly, counsel remains appointed in

this appeal through proceedings in the supreme court unless otherwise relieved from

his duties for good cause in accordance with Family Code Section 107.016. See Tex.

Fam. Code Ann. § 107.016; P.M., 520 S.W.3d at 27.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: November 10, 2021




                                          4